


Exhibit 10.52
May __, 2014
Advance Auto Parts, Inc.
5008 Airport Road
Roanoke, VA 24012
Attention: Michael A. Norona
    
RE:     Fourth Amendment to Employment Agreement


Dear Mr. Norona:




The purpose of this letter agreement is to confirm our understanding regarding
an amendment to the employment agreement between you and Advance Auto Parts,
Inc., a Delaware corporation, (the “Company”), dated as of June 4, 2008, and
previously amended as of January 1, 2010, December 31, 2012 and June 4, 2013
(the “Employment Agreement”). When fully executed, this letter agreement shall
constitute the Fourth Amendment to the Employment Agreement (the “Fourth
Amendment”). Capitalized terms used in this Fourth Amendment and not otherwise
defined herein shall have the meanings set forth in the Employment Agreement. It
is hereby agreed as follows:


1.    AMENDMENT TO SECTION 4(e)(i)(F). Section 4(e)(i)(F) of the Employment
Agreement is hereby amended to read as follows:


“(F) the Company’s requiring the Executive to be based more than 60 miles from
the Company’s office in Raleigh, North Carolina;”


2.    NO OTHER AMENDMENT. Except as expressly amended hereby, the Employment
Agreement shall remain in full force and effect in accordance with its terms,
without any waiver, amendment or modification of any provision thereof. All
references in the Employment Agreement to “this Agreement” shall be deemed to
refer to the Employment Agreement as amended by this Fourth Amendment.


3.    GOVERNING LAW; TITLES; COUNTERPARTS. Sections 7, 14 and 16 of the
Employment Agreement (“Governing Law,” “Titles” and “Counterparts,”
respectively) are expressly incorporated by reference herein.








ADVANCE AUTO PARTS, INC.




By:                         
Name:
Title:






ACKNOWLEDGED AND AGREED:


___________________________________
Michael A. Norona


